DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, “the gas steam” is indefinite; it appears that  --the gas stream--  was intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foret US 2003/0024806, in view of Ko et al. US 2014/0246626.
Regarding claim 1, the reference of Foret teaches an apparatus and method for processes such as comminution, chemical reaction and/or material separation (Para [0002], “chemical reaction” includes gasification, See Para [0148]). The reference teaches a material feeder (item 109, Fig. 11 and Para [0211]). The feeder is open to the atmosphere (See Fig. 11) so it will be at a lower pressure and it feeds materials into a reactor which is high pressure region since it has heated and pressurized materials inside it from the vortex (as discussed later). A reaction chamber with a feed material inlet, gas inlet are shown (Fig. 7a). The Foret reference teaches that the chemical reactor is capable of synergistically combining a comminution (grinding) and chemical conversion (Para [0131]). Chemical conversion is defined to include gasification (Para [0148]).The cone/funnel shaped reactor is shown as having a middle longitudinal axis and is symmetrical, See Fig 7. The figure (7A) shows solid feed materials inlets on a top side and jet nozzles (considered as gas inlets) proximate to the solid feed material inlets. The reactor 100 is arranged right after the feeding device (See Fig. 11) and the feed inlets are on top of the reactor. Therefore, the inlets are “proximate” to the feeding device. These jets are arranged tangentially to introduce and maintain a vortex in the reactor (Para [0159] and [0277]). The jets are further disclosed to use shockwaves (wave energy) and are capable of imparting velocities greater than 3000 meters/sec (Para [0160]). This is higher than the speed of sound (343 m/s). The shockwaves can be controlled or adjusted to control the speed (Para [0173]). The bottom end of the reactor shows an outlet that is on the longitudinal axis (Fig. 6-7A and Para [0242]). The reference teaches solids (carbon or ash) exit from this outlet, however, these solids are not coming out in a vacuum so some gas must be exiting from this outlet as well. The outlet is capable of performing the function of exiting these gases. Scrubber 300 (Para [0204]) is taught which receives and cleans the syngas to result in clan gas. This scrubber is considered as the gas cleanup unit.  The step of generating shockwaves is not given patentable weight. The reference only has to teach a device that is capable of generating shockwaves (See discussion above regarding jets capable of imparting velocities greater than supersonic).  Further considering that the temperature of the reactor at which the incoming streams are introduced, are not physical/structural limitations. “Manner of operating the device does not differentiate apparatus claims from the prior art” (MPEP §2114 II).
The difference between the invention of Foret and that of claim 1 is that claim 1 requires the additional step of a gas/solid separator configured to receive processed material before it is passed to a gas cleanup unit. 
Ko et al. teaches a method of processing syngas for use downstream (Abstract). The reference teaches the significance of a bag house for capturing, separation or filtering of solid particles/fine dust (Para [0027]). This filtering unit is downstream from the gasification reactor (Para [0062] and [0063]). 
At the time of filling it would have been obvious for a person of ordinary level of skill in the art to use a baghouse filter of Ko et al. after the gasification step in the system of Foret. One would be motivated to do so in an effort to capture, separate or filter solid particles in the syngas, as taught by Ko et al.
Regarding claims 2-4, the carbonaceous containing material is the article being worked upon and is not part of the physical structure of the device and thus does not impart patentability to the claims (MPEP §2115). 
 Regarding claims 11 and 13, the temperature of the gas is not limiting to the structure of the device. 
Regarding claim 12, the temperature of the gas is not limiting to the structure. However, the reference of Foret is capable of gasifying a carbonaceous feed completely (See Foret Para [0127]; ionized gas reactions including, reforming, pyrolysis and gasification).
Regarding claims 14 and 16, the Foret reference teaches the system being configured to process biomass (Para [0020]). The cyclone reactor of Foret discharges gas and solid streams. Foret teaches that products of the reaction are flowed out and for transferred in a unit such as scrubber, amine unit or direct use. Materials such as CO2 can be captured and recirculated (Para [0151]). This will be reprocessed. The bottom end of the reactor shows an outlet that is on the longitudinal axis (Fig. 6-7A and Para [0242]). The reference teaches solids (carbon or ash) exit from this outlet, however, these solids are not coming out in a vacuum so some gas must be exiting from this outlet as well. The outlet is capable of performing the function of exiting these gases. Scrubber 300 (Para [0204]) is taught which receives and cleans the syngas to result in clan gas.
The difference between the invention of Foret and that of claim 14 is that claim 14 requires the additional step of a gas/solid separator configured to receive processed material before it is passed to a gas cleanup unit. This scrubber is considered as the gas cleanup unit. 
Ko et al. teaches a method of processing syngas for use downstream (Abstract). The reference teaches the significance of a bag house for capturing, separation or filtering of solid particles/fine dust (Para [0027]). This filtering unit is downstream from the gasification reactor (Para [0062] and [0063]). 
At the time of filling it would have been obvious for a person of ordinary level of skill in the art to use a baghouse filter of Ko et al. in the system of Foret. One would be motivated to do so in an effort to capture, separate or filter solid particles in the syngas, as taught by Ko et al. 
Regarding claim 18, the reference of Foret teaches a wet scrubber 300 for scrubbing syngas into clean syngas (Para [0204]).

Claims 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Foret US 2003/0024806, in view of Ko et al. US 2014/0246626 and further in view of Feerer et al. US 2010/0288618.
Regarding claim 19, the combination of Foret and Ko does not teach any pre-processing equipment. The reference of Foret recognizes that common waste materials need to be sorted and sized (Para [0003]). Foret teaches a hopper 109 for funneling feed waste materials vie conveying channel 106 with pressure from gas C (See Fig.5). The bottom end of the reactor shows an outlet that is on the longitudinal axis (Fig. 6-7A and Para [0242]). The reference teaches solids (carbon or ash) exit from this outlet, however, these solids are not coming out in a vacuum so some gas must be exiting from this outlet as well. The outlet is capable of performing the function of exiting these gases. Scrubber 300 (Para [0204]) is taught which receives and cleans the syngas to result in clan gas. 
Feerer teaches a reactor for processing solid wastes (Abstract). The reference uses a metal separator unit/stage (Para [0070]) and grinder unit/stage (Para [0071]). This metal separation is considered as (a) sorting apparatus and the grinder is considered as the preprocessing unit (b). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to incorporate the sorting apparatus and preprocessing unit of Feerer in the system of Foret. One would be motivated to do so to remove metals and reduce particle sizes. 
Regarding claims 20 and 22, the reference of Foret teaches that products of the reaction are flowed out and for transferred in a unit such as scrubber, amine unit or direct use. Materials such as CO2 can be captured and recirculated (Para [0151]). This will be reprocessed. The method of use steps are not being considered since the physical structure of the device is given patentable weight. 
Furthermore, the reference of Ko teaches the significance of a bag house for capturing, separation or filtering of solid particles/fine dust (Para [0027]). This filtering unit is downstream from the gasification reactor (Para [0062] and [0063]).
Regarding claim 23, the reference of Foret teaches a wet scrubber 300 for scrubbing syngas into clean syngas (Para [0204]). This gas scrubber is considered as the cleanup unit. The physical structure of the device is given patentable weight. The method of use is not considered. 


Allowable Subject Matter
Claims 5, 15, 21, 24, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in claims 5, 15, 21, 24, 27 and 28:  
Regarding claim 5, Foret US 2003/0024806 teaches an apparatus and method for processing a feed material (Para [0002]). This includes gasification (Para [0148]) of materials. The reference shows cone/funnel shaped reactor with a middle longitudinal axis and is symmetrical See Fig. 7. From figure 7A, the reactor has solid feed inlet on a top side and jet nozzles proximate to the solid feed inlets. The jets generate shockwaves (wave energy) are capable of imparting velocities greater than 3000 meters/sec (Para [0160]). This is considered supersonic since this is higher than the speed of sound (343 m/s). However, there is no teaching or suggestion from the reference for these jets being configured to adjustably control the frequency of shockwaves emitted into the vortex within the reactor. This is required by the device of claim 5.
Regarding claims 15 and 21, there is no teaching, disclosure or suggestion from the prior art to incorporate a heated conduit for a recirculated stream. 
Regarding claim 24, Foret et al. US2003/0024806 does not teach introducing a gas stream at 700°C in a direction that is substantially tangential to the internal surface of a reaction chamber and at supersonic velocity. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 11-16, 18-24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 11-16, 18-24, 27 and 28 of U.S. Patent No. 11,203,725. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions require waste gasification with gases at supersonic velocities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED T IQBAL/    Examiner, Art Unit 1736 
         
/STEVEN J BOS/          Primary Examiner, Art Unit 1736